Citation Nr: 1606548	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  04-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for seizure disorder (also claimed as blackouts), to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for schizoaffective disorder (also claimed as depression and memory problems), to include as secondary to service-connected cervical spine disability.

3.  Entitlement to service connection for hypertensive cardiovascular disease, to include as secondary to service-connected cervical spine disability.

4.  Entitlement to service connection for L5-S1 bilateral radiculopathy, to include as secondary to service-connected cervical spine disability.

5.  Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected cervical spine disability.

6.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected cervical spine disability.

7.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.

These matters come before the Board of Veterans' Affairs (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The case was remanded by the Board in July 2008, and has now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a seizure disorder, schizoaffective disorder, hypertensive cardiovascular disease, L5-S1 bilateral radiculopathy, and arthritis of both knees, as well as special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound, all claimed to have been caused or aggravated by his service-connected cervical spine disability.

In July 2008, the Board remanded the claims so that the RO could consider in the first instance evidence that was submitted in May 2007, after the claims were last adjudicated in the March 2007 statement of the case (SOC).  Specifically, the Board noted that this evidence consisted of nearly four volumes and included new and non-duplicative VA treatment records dated during the appeal period that are pertinent to the Veteran's claims.  The Board directed the RO to readjudicate the claims with consideration of all evidence received from May 2007 onward, and then instructed the RO to provide the Veteran and his representative with a supplemental statement of the case (SSOC) for any claim that remained denied.

Review of the record shows that the RO has failed to readjudicate the Veteran's claims as directed by the July 2008 remand or otherwise consider all evidence received since the March 2007 SOC.  The RO's compliance with Board remand directives is not discretionary or optional, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Veteran has not waived RO jurisdiction consideration of all evidence associated with the record after issuance of the March 2007 SOC.  38 C.F.R. § 20.1304(c) (2015).  Thus, a remand is needed in this case so that the RO may consider this evidence and readjudicate the claims.

Further, the record reflects that in April 2011, the RO requested that the Veteran be scheduled for appropriate VA examinations for the claims on appeal.  A July 2011 record from the VA medical center in Montgomery, Alabama reflects that the requested examinations were cancelled by Medical Administrative Services (MAS).  The record is unclear as to why the examinations were cancelled and does not indicate that the RO has made any subsequent attempts to afford the Veteran examinations for his claims.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to ensure that all necessary development is completed in this case, the case is remanded so that the RO may afford the Veteran examinations for his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal.  Based on his response, the RO must obtain any evidence that has not already been associated with the electronic claims file.  Regardless of his response, the RO must obtain all outstanding VA treatment records that are pertinent to the claims.

2.  Thereafter, the RO must schedule the Veteran for appropriate examinations to assess the seizure disorder, schizoaffective disorder, hypertensive cardiovascular disease, L5-S1 bilateral radiculopathy, arthritis of the right knee, and arthritis of the left knee.  The electronic claims file must be made available to the examiner(s), and the examiner(s) must specify in the opinion that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a detailed review of the evidence of record, and with consideration of the statements made by the Veteran, the examiner(s) is asked to opine whether any currently or previously diagnosed seizure disorder, psychiatric disorder, lumbosacral spine radiculopathy, right knee, or left knee was incurred in service or is otherwise due to the Veteran's military service.  For all seizure disorders, psychiatric disorders, radiculopathy, right knee, or left knee disorders that are not found to be related to service, the examiner(s) must opine whether the current or previously diagnosed disorder was caused or aggravated by the Veteran's service-connected cervical spine disability.

The examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.

3.  The Veteran must be afforded a VA Aid and Attendance and Attendance examination.  The electronic claims file must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a detailed review of the evidence of record, including the Veteran's statements, the examiner should state whether the Veteran is in need of aid and attendance, or is housebound as a result of his disabilities.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be adjudicated, with consideration of all evidence associated with the record since the March 2007 SOC.  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
	
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




